Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: GOW-030479 US ORD
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Ghasemazar et al.	Group:	2135
Serial No.:			17/200,403 	Examiner:	Tuan Thai
For: 	DYNAMIC CLUSTERING-BASED DATA COMPRESSION. 


1. 	This action is responsive to amendment filed on September 27, 2021.  Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended
claims of the current invention (claims 1, 15 and 16).  The claims are allowable because the prior arts fail to teach, anticipate or render obvious Applicant's current invention; particularly system and method involves determining that a .
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached at 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

October 18, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135